One-minute speeches on matters of political importance
The next item is one-minute speeches on matters of political importance pursuant to Rule 144 of the Rules of Procedure.
Mr President, we do appreciate your kind words about Nicholas Bethel. His death a fortnight ago has led to many tributes from across the political spectrum. As we debate the issue of human rights, something that presses upon us now as it always has, we should remember his enormous efforts. We remember, and we are proud of, his award of the Schuman Medal in 2003, when, despite the ravages of his ill health, he delivered a moving and eloquent speech to members of our group. For many people, his championing of the cause of both Nelson Mandela and Andrei Sakharov is something we should not forget.
A letter was written by Elena Bonner, the widow of Andrei Sakharov, to Nicholas Bethel's family a few days ago, in which she recognised that, without his help, the cause of Sakharov and many other dissidents in the then Soviet Union - and the nature of the repressive regime - would not have been properly recognised outside.
On behalf of the British Conservative delegation, I am proud to deliver a tribute to a courageous man. Those of us who attended his funeral in London on Thursday saw and heard for themselves the immense pride and affection in which he was held by so many friends and colleagues outside as well as inside the political world. Our thoughts and prayers are with his family at this time.
It was a privilege for me and for many of my colleagues in this Parliament to have served with him, a man of such distinction and humanity.
(Applause)
(ET) Ladies and gentlemen, Russia has started to show in a number of ways where, in its view, the borders of the European Union should lie.
Since August endless columns of cars have been standing at Narva border crossing in my homeland, Estonia. On the worst days it takes over 100 hours to cross the border, with over 400 lorries queuing. The situation on the border between Russia and Latvia is even worse.
The Kremlin has agreed to initial discussion of the issue in Moscow on 16 November, but that is still two months away.
I want to encourage the European Commission and the European Council to address the issue considerably sooner, at the next summit in a month's time on 26 October in Portugal.
It strikes me that the parties have an excellent opportunity here to improve relations by turning their attention to practical issues such as the trouble-free crossing of borders.
The free movement of goods is one of Europe's fundamental freedoms. Russia, which aspires to membership of the WTO, cannot afford to behave like this. After all, it also wants the support of our Union.
(IT) Mr President, ladies and gentlemen, on 30 October 1985, Altiero Spinelli, fearing that the Europe of nations, rather than the European nation, would very quickly undermine the 1984 reform of the European Parliament, entrusted us in this House with the task of continuing the European revolution. I should simply like to quote what he said on 31 December: 'The European Parliament may censure the Commission, may bring about its resignation, may reject the budget, may vote for a budget other than that proposed by the Council, but the European Parliament must in particular forward its opinions to the Council. Without these opinions, the Council cannot make decisions!'; Spinelli, who organised tens of meetings on this issue in the various European countries, concluded 'the European Parliament should have the courage to strike in support of its opinions.'
Mr President, we went for a military rather than a parliamentary operation to achieve a new structure, a new organisation of Europe. It seems to me that the polls tell us clearly what the people of Europe think of this and of the bureaucratic Europe of nations and not the European nation.
We are aware of your revolutionary enthusiasm, Mr Pannella. Yet we must keep to our Rules, and they provide for one-minute speeches. You have been speaking for nearly two minutes.
(PL) Mr President, one of the Catholic institutions of higher education in Poland is currently applying for a grant from the European Union. In our country's history, the Catholic religion has played an important role in the fight for freedom during the Communist era and, in general, has acted for the development of democracy. One could even compare it to the role played by socialism in Franco's Spain. Polish Catholicism has never done anything to harm the Jewish people. However, I have heard that the Jewish people are trying to block this grant and have approached the President of the European Commission. This is interference in Polish affairs and in Polish sensitivities as regards Europe, the Polish nation and religion. The European Union should put its trust in the Poles concerned and not bow to pressure from lobby groups.
(DE) Mr President, Angela Merkel received the Dalai Lama at the Chancellery yesterday. In the context of its strategy of isolating the Dalai Lama on the international stage, China requested Mrs Merkel not to meet him. On several other occasions in the past, Beijing has called on the Federal Government to refuse him entry. That shameless interference is all the more remarkable when we remember that next year China wants to play the gracious host of the Olympic Games. We have seen this kind of brazen attempt to exert pressure in relation not only to the Tibetan people but to human rights in general. That is why I support the Chinese candidate for this year's Sakharov Prize. I seriously wonder what else we can expect in the year to come and what more needs to happen before Europe stops all too casually selling its system of values in return for economic interests. That makes Mrs Merkel's action yesterday all the more encouraging!
(Applause)
(PT) - I should like to take this opportunity to express our solidarity with the soldiers and leaders of associations representing members of the armed forces who are the subject of disciplinary procedures in relation to their activity in such associations, for exercising and upholding the legitimate rights of members of the armed forces in Portugal, especially as regards the whole range of social and professional matters which these associations seek to promote as part of a necessary enhancement of the dignity of military life.
I would like to close by reminding you of the recommendation of the Parliamentary Assembly of the Council of Europe of 11 April 2006 on the human rights of members of the armed forces, which states that members of the armed forces are citizens in uniform who must enjoy the same fundamental freedoms, including those set out in the European Convention on Human Rights and the European Social Charter, and the same protection of their rights and dignity as any other citizen.
In August, the President of this Parliament participated at the congress of the German Landsmannschaft. His decision to support this organisation serves as an example of how the President is not capable of acting neutral when the interests of his country to rewrite history are involved.
Owing to such organisations and their misguided supporters, the German people may possibly believe the lie that Poland committed evil by accepting the historically Polish western territories on the Odra and Nysa from the hands of the Great Powers. A Polish politician once wrote that the Anglo-Saxon parties to the Potsdam Treaty put forward a formula that we had been awarded the western territories by way of compensation for the loss of the eastern territories. The Polish nation has rejected this formula and does not consider these territories as compensation by Russia for the eastern half of our fatherland. The nation believes that the western territories are the compensation for guilt at crimes committed by Germans, compensation that has nothing to do with Lwów and Wilno.
The President of this Parliament, an institution representing 27 nations, is expected to show objectivity and represent the common interests. If Herr President has a problem with that, let him remain silent. Europe does not need any more mawkish, moralising Christers who speak of peace and cooperation.
Mr Wojciechowski, since you have addressed me personally, let me say to you that the principles of the European Union are based on discussing things together, conducting a dialogue. In my speech I spoke of reconciliation, and nobody in Poland could criticise a single sentence of my speech because it was a speech about reconciliation and your views are also represented. I must tell you that I do not understand how you can criticise the fact of talking with people and endeavouring to convince. I ask you to be fair and to do your part in bringing about reconciliation in Europe!
(Applause)
(DE) Mr President, specifically on a point of order, I am sorry that you responded in person just now. I can understand that but I find it absolutely intolerable for the President of this Chamber to have to defend himself in person against such an unreasonable and inappropriate attack. That is why I say this - and I hope I am speaking on behalf of all sensible Members of this House: both in this speech and in other, earlier speeches you have upheld the dignity of this House in an outstanding manner and defended the basic values of the European Union with dignity in every respect. I thank you for that, and also for your speech in Poland!
(Applause)
Thank you very much, Mr Schulz. It is certainly moving to hear such words from the Chairman of a large Group. My warm thanks!
(RO) Mr. President, as known, on 25 November 2007, elections to the European Parliament will take place in Romania, the first ones of this type in our country's history.
An event of such a political, social and, as I said, historical importance, should mobilize the entire society so that the event could take place under the best conditions. Unfortunately, this is not happening since the political scene in Romania is agitated by endless disputes, a situation that, in my opinion, does not favour the climate of stability required for the normal development of elections.
Moreover, if the no-confidence motion submitted today, two months before the elections, is adopted, and it has every chances of being adopted, taking into account that it is initiated by the most numerous opposition party, the political situation may become even worse, the main effect being the decrease in the population's interest in the elections to the European Parliament.
In this situation, I consider it opportune, and maybe even necessary, for the political forces in the European Parliament to join the Romanian ones in order to normalize the conditions for carrying out the elections.
(FR) Mr President, I would simply like to add that I have just returned from a four-day visit to Poland.
I had a good look around and I talked to Polish people, and I am pleased to report that I did not meet any who took the same tone as our colleague here. I found the Poles to be thoroughly European. I also laid a wreath at Auschwitz-Birkenau: I believe that people from every country in Europe have been there and I believe that all of us - including yourself, most particularly, Mr President - are determined such things will never happen again!
So I am pleased to say that what we have just heard was not the voice of Poland, nor of the ordinary Polish citizen; it was the voice of dangerous people, whose dangerous thinking would be capable of taking us back to the days of concentration camps.
I will not mince my words here. Never again! And, above all, let us never again hear this sort of hatred expressed in the European Parliament!
(Applause)
(SK) There may be debate later about what I want to say. In 2002 former Hungarian Prime Minister Viktor Orbán appeared before the European Parliament's Committee on Foreign Affairs. He stated that the decrees of President Beneš were incompatible with EU law.
The European Commission subsequently carried out an analysis of this matter. The conclusion was that the European Commission considers the issue of the decrees of President Beneš to be resolved and closed. As a result of constant efforts to open up these decrees, last week the National Council of the Slovak Republic adopted a resolution on the inviolability of post-war documents. The resolution, which condemns the principle of collective guilt, was supported by members of the coalition and opposition parties.
History cannot be reversed or changed. A situation that occurred in exceptional circumstances must be viewed in the context of the time in which it occurred. Challenging and revising the post-war order of Europe is not what the majority of progressive and positive thinking Europeans expect of us. Our common aim is peace, cooperation and resolution of the problems facing people who live in the here and now.
(DE) Mr President, ladies and gentlemen, I am very keen to draw your attention to the resolution that was adopted last Thursday in the Slovak Parliament. That resolution does not reflect a European spirit, it does not reflect a spirit of reconciliation and understanding, but instead says that the decrees that came into force after the Second World War, the Beneš decrees, are still fully applicable today. The explanatory statement equates the Hungarian and German minority with traitors and enemies. I want to point out that we as a European Parliament - and I have already written to the President too - should send out a clear signal that this is not the spirit that should inspire us in Europe but that we should be working together on the construction of Europe and building up a common future.
(Applause)
(DE) Mr President, I am loathe to speak on this matter, but I have a request to all Members taking part, whether it be Mr Ferber, or Mr Maňka, who belongs to my Group. What has been happening in some EU Member States and their parliaments over the past weeks gives cause for concern.
Every one of us in this House knows that even if the Slovak Parliament adopts a resolution of this kind, the Beneš decrees can no longer have any legal effect. On their accession to the European Union, all Member States who join it have committed themselves to basic values, which makes any further discussion of the issue Mr Ferber has brought up unnecessary. That brings us up against the question: what are we as a European Parliament doing to calm the situation down?
In my view we should not start interpreting the text - and incidentally I did not find the phrases you used in the text - but take a different approach. The European Parliament, instead of fuelling the tensions with controversial debates, could decide to take a different approach and apply the procedures for resolving disputes that we use in our own everyday work in this case too. That would mean saying that the mission of this Parliament 60 years after the end of the war is not to conjure up the ghosts of 1945, but instead to convey the spirit of cooperation of 2007.
One way to do this would be through a dialogue, which does not have to take place here in plenary. I therefore call on all colleagues in my Group, as in your Group and all the other Groups, to try to calm the situation down instead of aggravating it by statements designed for media effect, which is what I think they are.
We are not holding a debate now. Mr Ferber, there is no provision for Members to answer one another.
(Heckling)
(DE) Mr President, I would ask Members to take note of what this item on the agenda is actually about. If Mr Schulz feels he has to comment on every second or third speech, that is his problem. But if he is interested in having a real debate here, then I would be pleased if he would support our Group's request to hold a debate on this subject in this House at the earliest opportunity.
(Exchange of views with microphones switched off)
I hope this matter will be resolved amicably.
(SL) Thank you very much, Mr President.
Last week several Slovenian provinces were badly affected by a natural disaster - the worst flooding in living memory. Six people lost their lives and initial assessments put the material damage at at least EUR 200 million.
People have started to rebuild in the affected areas. They are being assisted by the government and large numbers of volunteers, but the scale of the damage is such that we are justifiably also relying on solidarity from the European Union.
I am pleased that the European Union has already announced that it will give the matter due attention in terms of aid.
Thank you very much too for your attention.
(HU) Mr President, last week the National Council of the Slovak Republic passed a resolution affirming the inviolability of the Beneš Decrees. Based on the principle of collective guilt, these decrees deprived ethnic Hungarians and Germans of their assets, of the possibility of exercising their civil rights, and often even deprived them of their personal freedom.
This was a shameful thing even at the time, but it is especially shameful that in the 21st century, 60 years after the events took place, a Member State of the European Union should have tabled this motion and reaffirmed it. Of course it comes as no surprise that this is happening in a Slovakia which is currently in the process of ratifying a law naming Hlinka, leader of the semi-fascist Slovak state, as father of the Slovak nation. It is happening in a Slovakia where, moreover, Ján Slota says the trouble is that they have not been able to rid the country of Hungarians, and that this is the source of all their problems.
I think that every democrat has an obligation - and I say this with all due respect to Mr Schulz too - to condemn all such attempts to resurrect the terrible and shameful events of 60 years ago. Thank you.
(SK) In August this year an extreme right-wing group known as the 'Hungarian Guard' was formed in the Republic of Hungary. The Guard's aim is to protect Hungary from attacks from neighbouring countries but its officials are stating that they will never abandon their demand that all Hungarians should live in one state.
The Hungarian authorities have not challenged the activities of this nationalist group and have enabled it to register, thereby legalising its activities. The group's first public event was even attended by a FIDESZ party member of the Hungarian Parliament. The formation of this group is causing anxiety and fear in neighbouring countries, primarily Slovakia, Romania and Serbia. In the light of the increasingly radical views of certain Hungarian political circles, the Slovak Parliament has adopted a declaration on the inviolability of post-war documents governing the post-war order in Central Europe.
(HU) Mr President, this debate again demonstrates that we newcomer nations should follow the example of the old Member States of the European Union in terms of how German and French people achieved reconciliation, how the Italians and Austrians achieved agreement on South Tyrol, how Dutch and Germans, Germans and Danes, Germans and Belgians resolved centuries-old conflicts.
My message to everyone in this House is that the way to respond to nationalism is not with more nationalism, but by condemning nationalism, and first and foremost by condemning and combating our own nationalism.
The European Union's fifty-year history has been a history of reconciliation among its peoples and ethnic groups, of atonement and self-examination by its peoples following the Second World War. Willy Brandt's historic gesture of kneeling in Warsaw may have contributed to enabling the German nation to hold their heads high and become a great people and a respected nation in Europe once more. Asking other peoples or ethnic minorities for forgiveness, acknowledging our past errors and crimes cannot, will not ever diminish the stature of a people or nation; on the contrary, only by doing so can a people or nation become great.
We know full well that the notion of collective guilt has led to universal conflagration and to the extermination and prostration of peoples. My message is that there is no alternative to a historic Hungarian-Slovak reconciliation either for the Slovak majority, the Hungarian minority in Slovakia, or for relations between Hungary and Slovakia. Thank you for your attention.
(RO) Mr. President, on 14 September, I submitted a resolution proposal to the Private Office of the President of the European Parliament regarding compliance with the linguistic rights of Romanian communities in Europe and the conservation of the Romanian language in the context of promoting multilingualism and cultural diversity.
At the end of August, an unprecedented testimony was the exchange of opinions with the members of the Ilaşcu group, which took place in the Sub-Commission for Human Rights. They spoke about the closing down of Romanian language schools and about the fact that books written in the Romanian language are burnt in the Transnistrian region of Moldova. Also, I have received numerous complaints at my parliamentary office from the Romanian community of Valea Timocului in Serbia, in relation to the prohibition of the right to learn and pray in the Romanian language. The same things can be said about the Romanian communities in Bulgaria and Ukraine.
In the context of the beginning of 2008, a year of intercultural dialogue and attention given by the European Union to promoting cultural diversity, as well as by creating the position of Commissioner responsible for multilingualism in 2007, I believe we cannot ignore the situation of continuous infringement of the linguistic rights of Romanian communities. We must promote their protection, both within the foreign policy and the internal policy of the European Union, to find solutions for improving the current situation.
(RO) Mr. President, the European press has presented a series of abuses committed by employers from the European Union Member States against seasonal or permanent workers coming from the newly acceded countries, abuses associated with serious infringements of the labour legislation. Such regrettable cases are possible due to the fact that the newcomers are not aware of their rights on the labour market, the relevant legislation and, especially, the institutions competent to protect them.
This is the reason why I firmly request the European Union to urgently establish offices, in all Member States, for free legal consulting on labour law for workers coming from other Member States. I also consider that, for regulating such situations, the Commission also has to take into account measures for encouraging and facilitating the migration of labour forces between Member States.
(PL) Mr President, for us Poles the Gdansk shipyard is not just the birthplace of 'Solidarity', it is also a symbol of the changes that have taken place both on a national and international level. It is also a symbol of freedom and partnership.
At present there is a conflict between the Board of the shipyard and the European Commission, which is demanding a drastic reduction in the shipyard's capacity and the closure of two slipways, or else the refund of state aid. I would like to make public here that the Gdansk shipyard was the beneficiary that received the lowest subsidies and despite that was the only one of them to make a profit in the first six months of this year.
If the shipyard were to give in and accept these conditions, then, practically speaking, this would be the end of this symbolic shipyard that has done so much to deserve assistance. The supervisory board of the shipyard has decided to increase the initial capital by PLN 300 million, which would be allocated for additional investment. It is still possible to save this shipyard. I believe that saving this workplace would be an honourable action not just for Poles, but also for the European Union. Today the workforce and I ask that the Members sign declaration no. 81 concerning the future of the Gdansk shipyard.
In addition, on a formal issue, Mr President, could I say a couple of words since I have the floor? I would like to ask who gave Mr Schulz the job of censor? He does this job without politeness, without manners, he interferes in debates and speaks out of turn. I would also add that he certainly does not have the majority behind him.
(EL) Mr President, we returned last week from Palestine where we in the Committee on Development were fortunate enough to see the current situation both in the West Bank and in the Gaza Strip.
The Gaza Strip has reached crisis point. What was once an open jail is now the scene of a catastrophe because the Israeli authorities have decided to ban imports. Hospitals, for instance, have medicines but no spare parts for their equipment.
Roads are piled with rubbish and there is a danger of tanks overflowing with effluent. In short, the humanitarian situation is desperate. People in Gaza are living on the breadline; the difference between the two Palestinian territories is beginning to become obvious.
We as a Parliament must therefore take action to free Gaza from its isolation and to bring about a sustainable solution based on the needs of a whole nation rather than those of the inhabitants of one side.
(DE) Mr President, like my colleague and friend Milan Horáček I wanted to address an event that occurred yesterday. Chancellor Angela Merkel was the first German Head of Government to receive the Dalai Lama, in Berlin. She has stood firm against all the verbal attacks and disparaging personal remarks made by the Chinese. She has repeated that she is prepared to support the Tibetan people in their aspiration towards cultural and religious identity and desire to achieve genuine autonomy. Our European Parliament, which is the voice of human rights throughout the world, also endorses the non-violent approach the Dalai Lama has consistently followed. Let yesterday's event set an example throughout the European Union. It should encourage our Member State governments never to give in to China, not even under economic and political pressure.
(Applause)
Mr President, my point is simple: as energy becomes the focal point in international politics and as efforts to create a single EU energy market are increasingly resisted by the existing national monopolies, the efforts of the same Union to further integrate the foreign policies of its Member States into a common foreign and security policy would be consequently undermined, because, on the import side, Member States seek to continue to secure preferential deals with the major suppliers and, on the export side, they would attempt to extract maximum gain from unilateral policies. The effects are already visible: in spite of the hard talk at Union level, the truth is that, instead of reducing its current energy dependency, the EU is becoming more and more dependent on Russian and/or Russian-controlled energy supplies. Not that a substantive relationship with Russia is a bad thing in itself, but, the more substantive it gets, the more unbalanced it tends to get too. As a citizen of a country with enough experience in the matter, I know how difficult it is to keep politics away from trying to exploit such an economic dependency.
(SL) Mr President, I have drawn attention on a number of occasions to the Slovenian minorities in Italy and Austria but on this occasion I welcome the Italian Government's actions last year aimed at implementing a law to protect the Slovenian minority, namely the establishment of a list of 32 municipalities in the Friuli-Venezia Giulia Region and support for the building of a Slovenian school in San Pietro al Natisone and Slavia Veneta. These measures will ease the lives of the Slovenian minority in Italy and satisfy at least some of their rights and needs.
However, I also call upon the Austrian Government and our fellow Austrian MEPs to do their utmost to ensure that Austria also makes the earliest possible start on implementing in full Article 7 of the Austrian State Treaty. I refer in particular to paragraph 3 which in principle guarantees the Slovenian minority the right to bilingual signs. This will promote coexistence and even better relations between the countries concerned and also relations within the European Union.
Mr President, I rise to make a protest and a proposal. I want to protest against the actions of the Polish Government in blocking a decision in Council to have a Europe-wide declaration regarding the abolition of the death penalty on 10 October 2007. I believe that delivers a very bad signal to the many countries around the world which persist in retaining the death penalty, some of which execute children and people with mental disabilities. Something like 5 000 people are executed by states every year and 28 000 people languish on death row, so it is inexcusable that a full Member State of the European Union should in any way deliver an opinion which seeks to undermine the argument for ending the death penalty.
I wish to propose that you undertake an initiative for this Parliament to mark 10 October in a special way, and that you encourage the Member States of the European Union, and all the parliaments of the Member States, to do likewise.
Mr President, I rise on an issue of an animal disease, blue tongue, which has spread through Europe - through France, Germany, Luxembourg and Belgium; and now we have one case in the UK. It is a difficult disease to find and it is a difficult one to diagnose, and the long-term solution is a vaccine.
I recommend to this Parliament, the Commission and the Council that we do everything in our power to get a vaccination in place, because this disease has killed over 1.8 million cattle and sheep in the last 10 years in Europe. So we need to do something about it seriously. I would urge you to put all pressure on the Commission, the Council and this Parliament to get a vaccine available.
This item is closed.